Citation Nr: 1223368	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for malignant squamous skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1955.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO denied the Veteran's claim for service connection for malignant squamous skin cancer.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.  

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence and indicated his desire to waive RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).  During the hearing, the undersigned Veterans Law Judge agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011), in view of the Veteran's age.

In July 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO, via the AMC, continued to deny the claim (as reflected in a May 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration. 

Subsequent to the May 2012 SSOC, the Veteran submitted additional Internet articles and medical treatises in support of his claim, and these documents were associated with the claims file.  However, for reasons that will be discussed below, this evidence is essentially duplicative of evidence that has already been submitted in support of the appeal.  Thus, while the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2011). 

As a final preliminary matter, the Board notes-as noted in the prior remand-that, on the date of his hearing, the Veteran submitted a diagram of the parts of his body which were affected by various medical conditions, including watery eyes, running nose, constant colds, and heart problems (including atrial fibrillation).  He indicated that these problems were caused by cold injury.  As the RO has still not adjudicated claims for service connection for cold injury residuals affecting body parts other than the upper and lower extremities, these matters are not properly before the Board; hence, are, again, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Board finds that the Veteran's assertions of exposure to cold in Korea during service are credible and consistent with the circumstances and conditions of his service, although there is no documented evidence of any actual cold weather injury during service.  

3.  Squamous cell carcinoma was first medically shown many years after service, and the only competent, probative opinion on the question of whether there exists a medical relationship between the Veteran's current malignant squamous skin cancer and service, to include alleged cold injury therein, weighs against the claim for service connection.






CONCLUSION OF LAW

The criteria for service connection for malignant squamous skin cancer are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for malignant squamous skin cancer.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  In the April 2010 letter, the RO also requested that the Veteran submit any pertinent evidence in his possession (consistent with Pelegrini), and provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  The August 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the April 2010 letter-which meets Pelegrini's and Dingess/Hartman's  content of notice requirements-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, available service personnel records, VA treatment records, the report of November 2011 VA examination, and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 hearing, along with various statements submitted by the Veteran and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.

As noted above, some of the Veteran's service personnel records have been associated with the claims file.  In July 2010, the National Personnel Records Center (NPRC) advised the RO that the Veteran's service personnel records were fire-related.  All available service personnel records were provided at that time.  In July 2010 correspondence, the RO informed the Veteran that his service personnel records were unavailable.  In August 2010, the RO made a formal finding on the unavailability of the Veteran's service personnel records.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service personnel records, and that no further action in this regard is required.  In any event, as will be discussed below, the claim herein decided is being denied because there is no medical evidence of a nexus between the current disability of malignant squamous skin cancer and service, to include cold exposure therein.  As such, a remand to attempt to obtain any additional service personnel records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Additionally, it is noted that, in the July 2011 remand, the Board instructed that the RO/AMC obtain the most current records of evaluation and/or treatment from the Minneapolis VA Medical Center (VAMC) as well as any pertinent treatment records from North Memorial Hospital and the Mayo Clinic.  The record reflects that, pursuant to the remand, the RO/AMC obtained VA medical records dated from October 2007 to March 2012 and relevant private medical records from North Memorial Hospital and the Mayo Clinic dated from December 1998 to December 2004.  The RO/AMC also determined that a VA examination was warranted, and arranged for the Veteran to undergo VA skin diseases examination; the requested examination, and medical opinion from that examiner, was provided in November 2011.   

In light of the above, the Board finds that the RO has complied with the remand instructions to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, including tumors, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for malignant squamous skin cancer is not warranted.  

The Veteran contends that his current malignant squamous skin cancer is due to his cold exposure in service.  He alleges that he served in Korea in the winters of 1953 and 1954, where he was exposed to cold weather for extended periods of time.  In an October 2008 statement, he reported that, several times during these winters, his hands and feet hurt beyond explanation because he was so cold.  He added that he had to have malignant squamous cancer tumors surgically removed four times.  

Service treatment records are negative for complaints regarding or treatment for any cold injuries or skin disorders.  On separation examination in April 1955, clinical evaluation of the skin was normal.  

Post-service VA and private medical records dated from December 1998 to March 2012 reflect that the Veteran received intermittent treatment for squamous cell carcinoma, including removal of the carcinomas from his nose, cheek, scalp, neck, and shoulder.  At no time did any of the Veteran's treating providers relate his squamous cell carcinoma to his period of service.  

During his April 2011 hearing, the Veteran reported that he served in Korea for all of 1953 and about five months of 1954, during which time he was outdoors for extended periods of time with no cold weather gear other than a cap.  He testified that he told the medic in his battalion about his problems with exposure to the cold a couple of times, with no results.  He added that he was not certain as to whether any of his complaints may have been recorded.  He testified that he first sought medical attention for cold injury residuals five months to one year earlier, at which time his physician advised him to forget about filing a claim with the RO.  He added that he usually saw someone in the VA dermatology department once every six months for his disability.    

During a November 2011 VA skin diseases examination, the Veteran was noted to have had surgery four times for squamous cell carcinoma on his posterior left and right ears, left shoulder, and left superolateral nose.  The Veteran reported that he currently had pre-cancerous skin lesions on his forehead and both forearms.  The examiner noted minimal scars in the area of the posterior right and left ears as well as along the lateral left superior nose and medial orbital canthus adjacent to the nose on the left.  He also indicated that the Veteran had actinic keratoses, or pre-cancerous lesions, on his forehead that were going to be evaluated at the VAMC dermatology clinic later in the month.  

The examiner diagnosed the Veteran with squamous cell carcinoma of the head and neck and opined that it was less likely as not that this disorder was related to or caused by the claimed cold weather injuries or their residuals that were sustained on active duty.  He explained that the Veteran's service treatment records did not document any cold weather injury.  Although the Veteran stated that the only cold weather gear he had during service was the issue of a U.S. Army pile cap, the examiner stated that this was an excellent cold weather cap which covered and protected the head, face, and neck.  The examiner also noted that service connection had been denied for cold weather injury to the bilateral lower and upper extremities.  He concluded that there was no nexus between the current claimed squamous cell carcinoma condition and the claimed cold weather injuries in Korea.  The examiner additionally opined that the Veteran's squamous cell carcinoma was less likely as not related to or caused by sun exposure during the Veteran's active service.  He noted that the Veteran was of European descent and quite fair-skinned with many freckles.  He explained that the Veteran's greatest risk for squamous cell carcinoma was primarily his fair skin and secondarily, his total lifetime sun exposure.  The examiner also reported that the vast majority of the Veteran's sun exposure had occurred outside his period of active service. 

Initially, the Board notes that the Veteran has submitted statements and provided testimony regarding his exposure to cold conditions during service in Korea.  He has also submitted articles regarding cold injuries and Korean War veterans.  Service personnel records associated with the claims file reflect that the Veteran had one year and two months of foreign service, and his military awards include the Korean Service Medal with two Bronze Service Stars and the Republic of Korea Presidential Unit Citation Badge.  

Based on the foregoing, the Board finds that the Veteran's assertions of exposure to cold in Korea during service are credible and consistent with the circumstances and conditions of his service. In addition, the above-cited medical evidence of record clearly establishes that the Veteran has a current disability of squamous cell carcinoma.  However, the evidence fails to persuasively establish a medical nexus between the diagnosed disability and service-in particular, alleged cold injury therein.  

The Board has considered the Veteran's assertion, made in a statement received in April 2011, that he had symptoms of open pre-cancerous sores since service in Korea.  He also reported having cancer surgery 4 times and quite a number of freezing and chemical removal procedures since service.  The Board acknowledges that the Veteran is competent to report a continuity of symptomatology of these types of symptoms since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, such reports of continuity are not deemed credible here.  In this regard, despite filing claims for service connection in August 1956 and June 2007, the Veteran did not raise a claim referable to malignant squamous skin cancer until 2010, over 50 years after discharge.  Further, a detailed VA examination, dated in August 1956, is negative for findings of malignant squamous skin cancer.  Rather, the diagnosed disabilities were only history of fracture, first metacarpal bone, right, and orthopedic condition of right arm and shoulder not found.  Significantly, the only findings on examination of the skin were two tattoos.  If the Veteran had been experiencing continuous symptoms of pre-cancerous sores since service it is reasonable to expect that he would have initiated a claim much sooner and/or mentioned such symptoms during his August 1956 VA examination.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.

In addition, the first documented evidence of any manifestations of malignant squamous skin cancer is reflected in a post service, December 1998 private medical report in which it was noted that the Veteran was suspected of having an actinic keratosis, or a pre-cancerous lesion, on his nose.  The first actual diagnosis of squamous cell carcinoma is reflected in an October 2000 private medical report.  Clearly, the 1988 medical report is well beyond the presumptive period for establishing service connection for tumors as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the first actual documented diagnosis of any squamous skin cancer disability does not appear in the medical evidence until 2000-over 40 years after the Veteran's discharge from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the only competent opinion to address the question of whether there exists a medical relationship between the malignant squamous skin cancer diagnosed many years after service and service weighs against the claim.  

In this regard, although the Veteran may have been exposed to cold weather during service, the November 2011 VA examiner opined that there was no nexus between the current squamous cell carcinoma and the claimed cold weather injuries in Korea because the service treatment records did not document any actual cold weather injury.  The examiner also explained that even though the Veteran's only cold weather gear during service was a U.S. Army pile cap, this was an excellent cold weather cap which covered and protected the head, face, and neck.  The examiner additionally opined that the Veteran's squamous cell carcinoma was less likely as not related to or caused by sun exposure during the Veteran's active service because the Veteran's greatest risks for squamous cell carcinoma were his fair skin and his total lifetime sun exposure.  The vast majority of the Veteran's sun exposure was noted to have occurred outside his period of active service.     

The Board finds that the November 2011 medical opinion is probative, and consistent with the evidence record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Thus, the only competent, probative (persuasive) medical opinion evidence pertinent to this claim is adverse to the claim.  Significantly, neither the Veteran nor his representative has presented or identified any existing, contrary medical opinion(s)-any that, in fact, supports a finding that there exists a medical nexus between diagnosed squamous cell carcinoma and service, in particular, the alleged injury therein.  In fact, during the April 2011 hearing, neither the Veteran nor his representative made any mention of a medical opinion which would, in fact, support his claim for service connection, and neither has otherwise presented, identified, or even alluded to the existence of any such medical opinion at any other time.  

The Board notes that the Veteran has submitted numerous pieces of evidence in support of his claim for service connection, including images reportedly from a VA video regarding cold injuries, images apparently from a training presentation regarding cold injuries, and articles regarding cold injuries in veterans of the Korean War.  However, such evidence, regarding cold injuries in Korean War veterans, generally, is not directly relevant to, and thus is not probative of, this Veteran's claim-particularly in the absence of a supporting medical opinion or other probative linking this evidence to the Veteran's claim.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (pertaining to medical treatise evidence).  The Board notes that in June 2012, the Veteran submitted additional medical treatises and Internet articles regarding cold injuries in veterans of the Korean War.  However, this evidence is essentially duplicative in substance of the medical treatise evidence already of record with respect to cold injuries in Korean War veterans.  Therefore, this newly submitted evidence is similarly not directly relevant to, and thus, not probative of, this Veteran's claim.   

Furthermore, to whatever extent assertions of the Veteran and/or his representative are being offered in an attempt to establish a medical nexus between current malignant squamous skin cancer and alleged in-service cold injury, such evidence does not provide a basis for allowance of the claim.  As indicated above, this claim turns on the matter of etiology of the medical disability for which service connection is sought-in particular, whether there exists a medical relationship between skin cancer and service-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on the medical matter upon which this claim turns.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for malignant squamous skin cancer must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




(CONTINUED ON NEXT PAGE)


ORDER

Service connection for malignant squamous skin cancer is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


